Title: Thomas Jefferson: Regulations on UVa Student Apparel, ca. 4-5 Mar. 1825?, 4 March 1825
From: Jefferson, Thomas
To: 

Those who, by a vote of the faculty, shall have been deemed qualified to become candidates for Diplomas,  at the examination which is to close the session of the year, may be permitted to wear gowns in ordinary during the year. he who fails to obtain the Diploma at a first trial, may wear his Candidate’s gown thro’ another session, at the judgment and discretion of the Faculty, but not after a 2D failure.Those who obtain their Diploma may continue the use of the gown, in a distinguished form, and assume the Academical square bonnet, during the remainder of their course at the University. the Gown-men are to be considered as a distinguished portion of the Students, entitled to precedence, in right of their gown, in all cases of publick exhibition or procession, the gown & bonnet taking precedence of the gown alone.While under military exercise, and thro’ the rest of the day of exercise, a military cap may be worn, or an US. cockade, or other badge as shall be agreed.Itinerant Lecturers on any useful subject, not taught in the University may be permitted, with the consent of the Faculty, to lecture occasionally to such Students as may chuse to attend them.